MEMORANDUM OPINION

No. 04-05-00282-CV

Ignacio OROZCO,
Appellant

v.

CUMIS INSURANCE SOCIETY, INC. and Wells Fargo Bank, N.A.,
Appellees 

From the 285th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CI-04134
Honorable Lori Massey, Judge Presiding

PER CURIAM
 
Sitting:            Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   September 14, 2005

DISMISSED AS MOOT

            This is an appeal from an order obtained by appellee granting a temporary injunction.  On
July 25, 2005, appellee filed a copy of its Notice of Nonsuit and the Order Granting Motion for
Nonsuit Without Prejudice signed by the trial court on July 25, 2005.  Because it appeared this
appeal may now be moot, appellant was ordered to either (1) show cause in writing why this appeal
should not be dismissed as moot, or  (2) file a motion to dismiss in compliance with Texas Rule of
Appellate Procedure 42.  On August 23, 2005, appellant filed a response, in which he asserted the
appeal is not moot.  We disagree.
            An appellee has the right to nonsuit its claims against appellant.  See General Land Office
of State of Tex. v. OXY U.S.A., Inc., 789 S.W.2d 569, 570 (Tex. 1990); Oryx Capital Int’l, Inc. v.
Sage Apts., L.L.C., NO. 04-04-00879-CV, 2005 WL 1159417 (Tex. App.—San Antonio May 18,
2005, no pet.).  Ordinarily, the trial court’s dismissal of the underlying lawsuit dissolves a temporary
injunction, rendering an appeal moot.  See General Land Office, 789 S.W.2d at 571.  We, therefore,
conclude appellant is not entitled to the requested relief.  Accordingly, this appeal is dismissed as
moot.  General Land Office, 789 S.W.2d at 571.
  
PER CURIAM